Name: Commission Regulation (EEC) No 1941/90 of 6 July 1990 amending Regulation (EEC) No 223/90 as regards the rates of Community part-financing applicable to certain measures referred to in Regulation (EEC) No 797/85
 Type: Regulation
 Subject Matter: cultivation of agricultural land;  economic policy;  economic analysis; NA;  agricultural policy
 Date Published: nan

 No L 174/34 Official Journal of the European Communities 7. 7. 90 COMMISSION REGULATION (EEC) No 1941 /90 of 6 July 1990 amending Regulation (EEC) No 223/90 as regards the rates of Community part-financing applicable to certain measures referred to in Regulation (EEC) No 797/85 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures ('), as last amended by Regulation (EEC) No 752/90 (2), and in particular Article 26 (2) thereof, Whereas Commission Regulation (EEC) No 223/90 of 26 January 1990 fixing the rates of Community part ­ financing for the measures referred to in Council Regula ­ tions (EEC) No 797/85, (EEC) No 1096/88, (EEC) No 1360/78 , (EEC) No 389/82 and (EEC) No 1696/71 (3) should be supplemented by inserting therein the rates of Community part-financing applicable to the set aside measures referred to in Title 01 of Regulation (EEC) No 797/85 ; Whereas certain rates of Community part-financing fixed by Regulation (EEC) No 223/90 should be rectified to keep them at the level applying before the entry into force of Council Regulation (EEC) No 3808/89 (4) ; Whereas the measures provided for this Regulation are in accordance with the opinion of the Committee on Agri ­ cultural Structure and Rural Development, 1 . The following paragraph is added to Article 1 : The rates of Community part-financing applicable to the set-aside measures referred to in Title 01 of Regulation (EEC) No 797/85 shall be as listed in Annex III .' 2 . The two indents of point 1 (b) of Annex II are replaced by the following : '  in all areas, aids referred to in Articles 7 and 7a,  in less-favoured areas within the meaning of Council Directive 75/268/EEC (')  aids referred to in Articles 3 and 4 and granted in the less-favoured areas of the Italian Mezzo ­ giorno and not covered by Objective 1 ,  aids referred to in Article 14, 17, 20a and 21 and granted in the less-favoured areas of Italy which are not covered by Objective 1 ,  aids referred to in Articles 3 , 4, 14, 17, 20a and 21 and granted in the less-favoured areas of Spain which are marked with an asterisk in the Annex to Directive 86/466/EEC (2) and which are not covered by Objective 1 .' 3 . The Annex to this Regulation is added as Annex III . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. Article 1 ( 1 ) shall apply to expenditure relating to land set aside from 1 January 1990 . HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 223/90 is hereby amended as follows : This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 July 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 93, 30 . 3 . 1985, p. 1 . (2) OJ No L 83, 30 . 3 . 1990, p. 1 . (3) OJ No L 22, 27 . 1 . 1990, p. 62 . b) OJ No L 371 , 20 . 12. 1989, p. 1 . 7 . 7 . 90 Official Journal of the European Communities No L 174/35 ANNEX ANNEX III Rates of Community part-financing applicable to set-aside measures referred to Title 01 of Regu ­ lation (EEC) No 797/85 Types of measures and amount of aid x rate 1 . Measures referred to in the first subparagraph of Article la (3) (a) for that part of the aid which does not exceed ECU 300/ha/year 60% (b) for that part of the aid which exceeds ECU 300/ha/year but does not exceed ECU 600/ ha/year 1 25% 2. Measures referred to in the third subparagraph of Article la (3) (a) for that part of the aid which does not exceed ECU 150/ha/year 60% (b) for that part of the aid which exceeds ECU 1 50/ha/year but does not exceed ECU 300/ ha/year 25% '